Detailed Action
1. 	This Action is in response to Applicant's Request for Continued Examination filed on January 7, 2022. Claim 23 has been canceled, and claim 41 has been newly added in the current response, therefore claims 21, 22 and 24-41 are now currently pending in the present application. 
America Invents Act (AIA ) Information
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 7, 2022 has been entered.
Allowable Subject Matter
4.	Claims 21, 22 and 24-41 are allowed.

5.	The following is an Examiner’s statement of reasons for allowance:
Consider claims 21, 22 and 24-41, the prior art of Velazquez at paragraph 28 discloses a provisioning server is configured to communicate configuration updates including address list updates to the VoIP devices; the provisioning server can communicate a configuration update (e.g., transmit an updated configuration file) to the 
However, after the amendment to claims 21, 29 and 35, Applicant's remarks have been considered and found to be persuasive.  In agreement with the Applicant's remarks, the prior art failed to disclose or suggest each and every limitation recited in claims 21, 22 and 24-41 of the claimed invention when considered as a whole. And further in view of Applicant’s arguments and remarks regarding “an IPsec tunnel established with the ePDG based upon the access token”, presented on page 8 of response filed on January 7, 2022.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
6.	The following prior arts are made of record and not relied upon, but is considered pertinent to applicant's disclosure:
Burshan; Chen Yehezkel (US 7568220 B2) discloses providing an additional, limited-functionality authorization client on the mobile computer for the purpose of AAA functions.
Karaoguz; Jeyhan et al. (US 20100250747 A1) discloses a user device is 
operable to request setup of one or more serving routes to be utilized for delivering content to the user device.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


January 14, 2022